DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 and 02/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Naniwa et al. (US 10,840,956) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Naniwa et al. (figures 1-5) disclose a radio frequency module (RF module 1), comprising: a module board including a first principal surface and a second principal surface on opposite sides of the module board (column 6, lines 18-28; and column 11, lines 4-10); a first transmission power amplifier (for concurrent transmission and reception of the high-frequency signals; column 11, line 42 – column 12, line 4) configured to amplify a radio frequency transmission signal; a transmission output matching circuit (a transmission output matching circuit  provided as in a matter of transmitting; column 10, lines 4-9; and column 11, line 42 – column 12, line 4) connected to an output terminal of the first transmission power amplifier; a first reception low-noise amplifier (21C, 21D) configured to amplify a radio frequency reception signal; and a reception input matching circuit (41a-47; column 6, lines 46-49) connected to an input terminal of the first reception low-noise amplifier, wherein the transmission 
Regarding claim 2, Naniwa et al. disclose a common terminal; and a first reception filter (filters 31-35) disposed in a reception path connecting the first reception low-noise amplifier and the common terminal, and configured to pass a radio frequency reception signal of a predetermined reception band out of a radio frequency reception signal input from the common terminal, and the reception input matching circuit (41a-45b) is disposed in the reception path between the first reception low-noise amplifier and the first reception filter, and is configured to match impedances of the first reception low-noise amplifier and the first reception filter (column 6, lines 46-49; and column 10, lines 4-9); a first transmission filter disposed in a transmission path connecting the first transmission power amplifier and the common terminal, and configured to pass a radio frequency transmission signal of a predetermined transmission band out of the radio frequency transmission signal amplified by the first transmission power amplifier; wherein the transmission output matching circuit is disposed in the transmission path between the first transmission power amplifier and the first transmission filter, and is configured to match impedances of the first transmission power amplifier and the first transmission filter (inherently included on transmission side for concurrent transmitting and receiving signals; column 11, line 42 – column 12, line 4).
Regarding claim 3, Naniwa et al. disclose wherein the conductive member is any one of: (1) a first switch configured to switch between conduction and non-conduction between the transmission path and the common terminal and conduction and non-conduction between the reception path and 
Regarding claim 8, Naniwa et al. disclose wherein the conductive member includes an electrode that is grounded via the first principal surface (conductive member ground electrode 62; column 10, line 55-63).
Regarding claim 11, Naniwa et al. disclose (figure 1) a communication device, comprising: an RF signal processing circuit (RFIC 3) configured to process a radio frequency signal which is transmitted or received by an antenna element (2); and the radio frequency module according to claim 1 configured to propagate the radio frequency signal between the antenna element and the RF signal processing circuit (column 6, lines 18-28; and column 11, line 42 – column 12, line 4).

Allowable Subject Matter
Claim 10 is allowed over the cited prior art.
Regarding claim 10, Naniwa et al. (figures 1-5) disclose a radio-frequency module (RF module 1), comprising: a module board including a first principal surface and a second principal surface that are opposite each other, the first principal surface being rectangular shaped (column 6, lines 18-28; and column 11, lines 4-10); a first transmission power amplifier (for concurrent transmission and reception 

Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Naniwa et al. disclose the radio frequency module according to claim 2. However, Naniwa fail to further disclose  the radio frequency module above wherein the predetermined transmission band is a transmission band of a first communication band, the predetermined reception band is a reception band of the first communication band, the first transmission power amplifier is configured to preferentially amplify a radio frequency transmission signal of the transmission band of the first communication band, the first reception low-noise amplifier is configured to preferentially amplify a radio frequency reception signal of the reception band of the first communication band, the first transmission filter and the first reception filter constitute a duplexer that supports the first communication band, and the conductive member is at least one of the first transmission filter or the first reception filter.
Regarding claims 5 and 6, Naniwa et al. disclose the radio frequency module according to claim 2. However, Naniwa fail to further disclose  the radio frequency module above wherein the predetermined transmission band is a transmission band of a first communication band, the predetermined reception band is a reception band of a second communication band different from the first communication band, the first transmission power amplifier is configured to preferentially amplify a radio frequency transmission signal of the transmission band of the first communication band, the first reception low-noise amplifier is configured to preferentially amplify a radio frequency reception signal of the reception band of the second communication band, 35 the radio frequency module further 
Regarding claim 7, Naniwa et al. disclose the radio frequency module according to claim 2. However, Naniwa fail to further disclose  the radio frequency module above wherein a frequency of a harmonic of the radio frequency transmission signal amplified by the first transmission power amplifier or a frequency of intermodulation distortion between the radio frequency transmission signal and another radio frequency signal overlaps at 35 least part of the predetermined reception band
Regarding claim 9, Naniwa et al. disclose the radio frequency module according to claim 2. However, Naniwa fail to further disclose the radio frequency module above wherein in the plan view of the module board, at least part of a region of the conductive member projected in the plan view overlaps a line connecting an arbitrary point in a region of the first inductance element projected in the plan view and an arbitrary point in a region of the second inductance element projected in the plan view.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hagstrom (US 6,961,554) discloses an integrated structure of a radio-frequency front end of a communications apparatus.
Yuen et al. (US 10,271,448) teach systems and methods are disclosed herein for a low cost, compact size, and thin half-etched leadframe quad-flat no-leads (QFN) package that integrates RF passive elements in the QFN leadframe for linearized PA design and RF FEMs. 
Badcock et al. (US 10,276,521) disclose font end systems and related devices, integrated circuits, modules, and methods ; the front end system includes a low noise amplifier in a receive path and a multi-mode power amplifier circuit in a transmit path. 
Matsumoto (US 10,972,069) teaches a radio-frequency module with a substrate includes a conductor unit at constant potential.
He et al. (US 2011/0279344) disclose an antenna assembly connectible to a radio frequency (RF) front end integrated circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645